DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to preliminary communications filed on 1/6/2021.
Claims 1-20 are pending. Claims 1, 8 and 16 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Internet Communication Policy Update
If Internet communication (e.g. email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Kinoshita et al (US 2010/0306492 A1), discloses: relay devices each include a port connected to a communication channel that is used to transfer and receive an access request to and from another relay device; a first virtual area section that is set as a virtual memory area that receives an access request; and a second virtual area section set as a virtual memory area for receiving an access request transferred from another relay device. The relay device sends, if a channel to a storage device is in operation, the access request that is sent to the first virtual area section and the access request that is sent to the second virtual area section, to the storage device via the channel. The relay device transfers, if the channel is not in operation, the access request sent to the first virtual area section, to another relay device via the communication channel connected to the port.  Kinoshita further discloses (e.g. fig. 1 & par [0031]) that the relay device performs a control in such a manner that an access request sent from the host computer to the first virtual area section and an access request transferred from the other relay device to the second virtual area section are sent to the storage device via a channel that is in operation.
Regarding claim 1, however, Kinoshita does not teach the presently claimed invention that by a cloud-based storage service system including a processor, buffering network resource usage information generated by a first virtualized network element of the Internet Protocol multimedia subsystem when a charging collection function is not available to receive the network resource usage information; and
by the cloud-based storage service system, transmitting the network resource
usage information to a second virtualized network element when a charging collection
function becomes available to receive the network resource usage information from the
second virtualized network element. Therefore, Kurian does not alone or in combination disclose the claim limitation.  
Similarly, another close reference, Hara et al (US 2009/0025007 A1) does not remedy the above addressed deficiencies.  Instead, Hara discloses (see fig. 16 & par [0123]): FIG. 16 is an illustrative conceptual diagram of load balancing between ports in the arrangement of FIG. 15. When hypervisor 1310-1 migrates a VM that is running on it (in this case VM_2 1311-2), hypervisor 1310-1 suspends the VM (as a result, I/O operations 1531 from the VM will be suspended as indicated by "X" 1600), and hypervisor 1310-1 notifies storage system 1200 of a virtual WWPN in which data of the suspended VM is stored. Then, the storage system 1200 checks the load on each physical port in the storage system 1200. If the load can be balanced, the storage system 1200 switches the association between the notified virtual WWPN and the physical WWPN, as indicated by arrow 1601. After storage system 1200 completes the load balancing process, hypervisor 1310 migrates the VM, as indicated by arrow 1602, and restarts the processing of VM. As a result, I/O from the VM_2 1311-2 will be resumed, as indicated by arrow 1603, from host2 1230.  In contrast, Hara does not alone or in combination disclose the claim limitation discussed above.
Similarly, another reference: Richardson (US 2011/0098063, for example, [0043], if the destination UE is currently unavailable, the database can send information associated with the unavailability to the query component which can store the SMS until the destination UE is available), also does not remedy the above addressed deficiencies.
These discussed limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 8 and 16, the patent scope of the independent limitations requires the limitations of claim 1.  Therefore, the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619